Citation Nr: 0919996	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, (claimed as  bronchitis and pneumonia).

2.  Entitlement to service connection for a respiratory 
disorder, (claimed as  bronchitis and pneumonia).

3.  Entitlement to an initial rating higher than 30 percent 
for service-connected posttraumatic stress disorder (PTSD), 
prior to October 21, 2008.

4.  Entitlement to a rating higher than 50 percent for 
service-connected PTSD, after October 21, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & D.N.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from December 2001 and December 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied the 
claims.

The appeal originally included entitlement to service 
connection for bilateral hearing loss; however, that issue 
was withdrawn by the Veteran in March 2009.  

The Veteran has claimed service connection forclaimed as  
bronchitis and pneumonia, however, the Board finds that the 
claim is more appropriately styled as enetitlement to service 
connection for a respiratory disorder, (claimed as bronchitis 
and pneumonia).

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in March 2009 by the 
undersigned Veterans Law Judge. 

The issues of entitlement to an initial rating higher than 30 
percent for service-connected PTSD, prior to October 21, 
2008, and entitlement to a rating higher than 50 percent for 
service-connected PTSD, after October 21, 2008 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The claims for service connection for bronchitis and 
pneumonia were originally denied by the RO in November 1988. 
The Veteran was notified in writing of the decision, but he 
did not initiate an appeal within the applicable time limit.

2.  In February 1997, the RO confirmed the denial of service 
connection for bronchitis and pneumonia.  The Veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.

3.  Evidence pertaining to the Veteran's bronchitis and 
pneumonia received since the February 1997 Board decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

4.  A respiratory disorder is shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The RO's February 1997 decision that denied service 
connection for bronchitis and pneumonia is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the February 1997 rating decision 
is new and material, and the Veteran's claim for service 
connection for bronchitis and pneumonia is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 

3.  Service connection for a respiratory disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.


II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Bronchitis and 
Pneumonia

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the Veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim 
for service connection for bronchitis and pneumonia was first 
denied in a rating decision of November 1988.  That decision 
was confirmed by the RO in a February 1997 rating decision, 
on the basis that there was no evidence of a causal or 
etiological link between the Veteran's current bronchitis and 
pneumonia and active service.  The Veteran was notified of 
his right to appeal that decision in February 1997.  The 
Veteran did not file a timely notice of disagreement and 
subsequently, the February 1997 rating decision became final 
when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection 
for bronchitis and pneumonia may only be opened if new and 
material evidence is submitted.  

In this instance, since the February 1997 decision denied the 
claim on the basis that there was no evidence of a link 
between the Veteran's bronchitis and pneumonia and active 
duty, the Board finds that new and material evidence would 
consist of evidence of a link between active duty and current 
bronchitis and pneumonia.

Evidence received since the February 1997 rating decision 
consists of numerous records and documents.  Specifically, 
the Veteran has submitted VA outpatient and private medical 
records that show he has been treated for recurrent chronic 
bronchitis and pneumonia.  Additionally, during a VA 
examination in May 2008, the examiner indicated there was a 
causal link between the Veteran's active duty and his chronic 
bronchitis and pneumonia. 

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
bronchitis and pneumonia is reopened.

The Board has reopened the claim of service connection for 
bronchitis and pneumonia, and is granting the claim, as will 
be discussed below.  


III.  Entitlement to Service Connection for Bronchitis and 
Pneumonia

The claim of service connection for bronchitis and pneumonia 
has been reopened.  Under the relevant laws and regulations, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is seeking entitlement to service connection for 
bronchitis and pneumonia.  The Veteran asserts his chronic 
respiratory problems began while serving in Vietnam.

Service treatment records were reviewed.  The Veteran's 
entrance examination from December 1967 did not note any 
respiratory, lungs or chest abnormalities.  In March 1968, 
the Veteran was seen for a cold and a chest x-ray revealed 
patchy densities at the right base posteriorly, which was 
though to represent an early pneumonic infiltrate.  The left 
lung was essentially clear.  In May 1969, the Veteran 
presented with a cold and congestion, and was prescribed 
cough syrup.  It was noted that the Veteran was worsening a 
few days later despite the medication.  There were several 
additional visits for colds and a sore throat.  

During the VA hearing in March 2009, the Veteran testified 
that he was treated for bronchial pneumonia when he was in 
Vietnam, as a military policeman.  The Veteran testified that 
he was seen by the medic approximately three times over the 
course of 18 months, during which he served in combat in 
Vietnam.

The Veteran's testimony is verified by his personnel records.  
The Veteran's DD-214 reflects that his last duty assignment 
was with the 226th Military Police and he received a bronze 
star for combat duty.  The Veteran was assigned to the 226th 
Military Police in January 1970.  After the assignment to the 
Military Police, the Veteran's service treatment records do 
not include any complaints, symptoms, or treatment of any 
respiratory disorders.

By statute, if the record demonstrates that a Veteran engaged 
in combat with enemy forces, then VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b).  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  Id.

The Veteran testified that he was seen at the medical clinic 
during combat and that he was given pills for respiratory 
problems on approximately three different occasions.  The 
service treatment records documenting the time period before 
the Veteran was assigned to the Military Police contain 
multiple treatments for coughs, congestion, and an episode of 
pneumonia.  Even though there is no official record of the 
respiratory problems while the Veteran served in combat as a 
Military Policeman, the Board finds the Veteran's testimony 
credible and sufficient proof to establish that he suffered 
from additional respiratory problems during the period of 
time he served in the 226th Military Police.

VA outpatient records and private treatment records were also 
reviewed.  The Veteran has been diagnosed with bronchitis 
approximately three times a year, every year.  Additionally, 
the Veteran has had pneumonia multiple times.

The Veteran was afforded a VA examination in October 1985.  
The Veteran's respiratory system was examined and there were 
noted rhonchi at the right posterior base.

The Veteran was afforded an additional VA examination in 
January 1997, to determine if the Veteran's respiratory 
problems were caused by Agent Orange.  The examiner noted 
that the Veteran's private medical records documented visits 
from 1986 to 1996 for upper respiratory infections, 
pharyngitis, labyrinthitis and bronchitis.  The Veteran 
reported coughing white sputum and that he was a smoker.  
Examination of the lungs revealed that they were clear to 
auscultation, and the chest was clear with no wheezes, 
rhonchi, tenderness, or deformity.  The Veteran refused 
pulmonary function tests.

An additional VA examination was afforded in February 2003.  
The Veteran complained of a chronic cough, dyspnea on 
exertion, and reported that his episodes of pneumonia have 
not required hospitalization, but have required him to be 
housebound.  Pulmonary function tests were abnormal and 
revealed a moderate obstructive lung defect with a mild 
response to a bronchodilator.  Lungs were clear to percussion 
and auscultation, but breath sounds were distant.  There was 
no wheezing on forced expiration.  The examiner diagnosed the 
Veteran with chronic obstructive pulmonary disease, moderate, 
service connected.  The examiner stated that the Veteran was 
not a smoker before he went to Vietnam, and the Veteran 
experienced his first episode of pneumonia while on active 
duty.  Because of this history, the examiner opined that it 
is more likely than not that the Veteran's chronic 
bronchitis/chronic obstructive pulmonary disease is service 
connected.

The RO then sent the examination back to the examiner, 
requesting an additional opinion and indicated that medical 
records do not appear to support the Veteran's report that he 
has recurrent bronchitis and pneumonia two to three times per 
year.  The VA examiner then revised his opinion in April 
2004.  The examiner stated that absent indication of 
recurrent pneumonia and acknowledging the presence of only 
gradually deteriorating pulmonary function, it seems that 
tobacco use subsequent to his military service has been the 
predominant determinant of the Veteran's severe obstructive 
pulmonary disease.  The examiner stated his initial 
presumption was that the Veteran's pneumonia, while on active 
duty, disrupted some basement membrane cellular and pulmonary 
surfactant mechanism, which then progressed slowly over the 
years, but the initial inciting agent could yet be ascribed 
to that pneumonia.  The examiner opined that it was more 
likely that the post-military use of tobacco is the major 
cause of the Veteran's obstructive pulmonary disease.

The Veteran was afforded the most recent VA examination in 
May 2008.  The examination was a respiratory examination for 
sleep apnea.  The examiner reviewed the Veteran's claims 
file.  Examination revealed reduced breath sounds 
bilaterally.  The examiner diagnosed the Veteran with 
reactive airway disease and chronic obstructive pulmonary 
disease, along with several other diseases.  The examiner 
stated that the Veteran's respiratory infections started 
during service, and the examiner opined, that although it is 
true the Veteran smokes and that contributes significantly to 
his respiratory problems, smoking in the military would 
unlikely be the cause of his respiratory infection which 
occurred in Vietnam.

Additionally, private medical records indicate the Veteran's 
practitioner believes there is some connection between the 
Veteran's time in Vietnam and his episodes of bronchitis and 
pneumonia.  In August 2001, the Veteran's private doctor 
indicated that he has treated the Veteran since December 1997 
and that the Veteran has experienced two to three lower 
respiratory infections, bronchitis, pneumonia and bacterial 
sinusitis yearly.  He stated the Veteran has had a much 
higher incidence of respiratory infections, and opined that 
the Veteran's altered immune system, and higher incidence of 
respiratory infections could be due to his exposure to Agent 
Orange while in Vietnam.

In sum, it is clear that the Veteran experiences a high 
occurrence of episodes of bronchitis and pneumonia.  The 
Board finds that the evidence is at least in equipoise as to 
whether the Veteran's current bronchitis and pneumonia are 
etiologically related to his respiratory problems that 
occurred during active combat service in Vietnam.  Upon 
resolution of every reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is warranted for 
bronchitis and pneumonia.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for respiratory 
disorder (claimed as bronchitis and pneumonia).

Service connection a repiratory disorder is granted.  




REMAND

The Veteran is also seeking an increased rating for his 
service-connected PTSD.  Service connection for PTSD was 
established by a December 2007 rating decision, at which time 
a 30 percent rating was assigned, effective from February 
2005.  The rating was then increased to 50 percent in a 
February 2009 rating decision, effective October 2008.  

During the VA hearing in March 2009, the Veteran indicated 
that his PTSD has increased in severity since his last VA 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Veteran's last VA 
examination was conducted in November 2007.  A VA examination 
is necessary to provide a thorough assessment of the severity 
of the Veteran's PTSD.

Additionally, if the Veteran is obtaining treatment for PTSD, 
any updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran if he has received 
treatment for PTSD from any facility 
and obtain and associate with the 
claims file any such records. 

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his PTSD.  The examiner 
should identify and completely describe 
all current symptomatology.  The 
Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

Ask the examiner to discuss all 
findings in terms of the General Rating 
Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (2008).  The pertinent rating 
criteria must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


